               Case
               Case 1:19-cv-02926-VSB
                    1:19-cv-02926-VSB Document
                                      Document 71
                                               67 Filed
                                                  Filed 07/14/20
                                                        07/10/20 Page
                                                                 Page 1
                                                                      1 of
                                                                        of 2
                                                                           2
.
          quinn emanuel trial lawyers | new york
          51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100


                                                                                                  WRITER’S DIRECT DIAL NO.
                                                                                                            (212) 849-7115

                                                                                                WRITER’S INTERNET ADDRESS
                                                                                          jonpickhardt@quinnemanuel.com

    July 10, 2020


    VIA ECF
    Honorable Vernon S. Broderick
    United States District Court
    Southern District of New York
    40 Foley Square
    New York, NY 10007


    Re:     Preferred Freezer Services, LLC, v. Americold Realty Trust, No. 19-cv-2926 (VSB)

    Dear Judge Broderick:

           We represent defendant Americold Realty Trust (“Americold”). Pursuant to Your Honor’s
    Individual Rule 5.B, we respectfully request leave to file Americold’s papers in support of its motion
    to dismiss the amended complaint partially under seal.

             Americold makes this request because its motion to dismiss refers to allegations in the
    Amended Complaint, which the Court permitted plaintiff Preferred Freezer Services, LLC (“PFS”)
    to file in redacted form and partially under seal (see ECF No. 63). Americold’s papers also include
    two exhibits that are referenced in the Amended Complaint. Thus, to comply with the Court’s prior
    Order, Americold is required to redact and partially seal its motion to dismiss papers.

            Americold respectfully submits, however, that redaction and sealing are not warranted.
    Although this disputes concerns PFS’s claim that Americold breached the parties’ non-disclosure
    agreement, and allegedly misappropriated PFS’s business information, the Amended Complaint does
    not actually specify that information in any detail that would be competitively harmful if disclosed.
    Indeed, the vast majority of the redacted information concerns the types of records maintained by
    PFS, not their contents. Given the “strong presumption of [public] access” to judicial records, Royal
    Park Invs. SA/NV v. Wells Fargo Bank, N.A., 2018 WL 739580, at *18 (S.D.N.Y. Jan. 10, 2018), it
    would be inappropriate to require continued redaction and sealing of allegations that merely refer to
    categories of allegedly confidential documents, without further describing what those documents
    actually said.

            With respect to the little information that is described using more than vague terms, that
    information—such as a description of PFS’s purported business model—is not confidential in any
    event, as shown in Americold’s motion to dismiss. See Mem. § I.A. If nothing else, the information
               Case
               Case 1:19-cv-02926-VSB
                    1:19-cv-02926-VSB Document
                                      Document 71
                                               67 Filed
                                                  Filed 07/14/20
                                                        07/10/20 Page
                                                                 Page 2
                                                                      2 of
                                                                        of 2
                                                                           2



   is outdated: it concerns a now-defunct company (PFS) that was sold in early 2019 and absorbed into
   its acquirer. Thus, even though PFS was permitted to file its initial Complaint partially under seal
   pursuant to an ex parte order from Judge Torres, and the parties previously agreed to redact prior
   filings in this case, disclosure today poses no competitive harm, making continued sealing
   unwarranted.

           Pursuant to the Court’s Individual Rule 5.B.iii.a, we have conferred with counsel for PFS,
   and apprised them of their obligation “to file, within three days, a letter explaining the need to seal or
   redact the document.”



   Respectfully submitted,

   /s/ Jonathan E. Pickhardt

   Jonathan E. Pickhardt

   cc:      All counsel (via ECF)




Defendant's request to file its papers without partial redactions is DENIED. Defendant shall publicly file its motion to
dismiss and declaration with partial redactions consistent with all previous filings. Documents 68 and 69 shall remain
under seal and visible only to the selected parties.




                                                                             7/14/2020




                                                             2
